Citation Nr: 1219611	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for a peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is needed with respect to the Veteran's service connection claims.

The Veteran contends that he suffers from peripheral neuropathy of the right and left lower extremities, which was caused or aggravated by his Type II diabetes mellitus.  The Board observes that service connection for the latter disorder has already been established via a February 2004 rating decision.  Thus, in light of the Veteran's contentions, the Board must consider whether service connection for peripheral neuropathy is warranted as secondary to his diabetes.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).   

Additionally, the Board observes that the Veteran's diabetes award was itself predicated on a secondary theory of entitlement.  Indeed, service connection for diabetes was granted as secondary to Agent Orange, to which the Veteran was presumed to have been exposed while serving in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307 (a)(6)(iii) (2011).  Moreover, the Board considers it significant that acute and subacute peripheral neuropathy are listed, along with diabetes, as conditions for which service connection may be granted on a presumptive basis due to Agent Orange exposure.  In order for the statutory presumption to apply to those neurological conditions, however, the underlying symptoms must manifest within weeks or months of such exposure, and resolve within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  

In this case, the Veteran does not contend, and the evidence does not otherwise show, that any of his lower extremity neurological symptoms had their onset during or immediately after his tour of duty in Vietnam.  While a lay person, he is competent to report the persistence of such symptoms, including lower extremity pain and numbness, which fall within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Further, his statements in this regard are considered credible in the absence of any evidence to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Such is the case here.  Indeed, none of the Veteran's treating providers has categorized his lower extremity neurological problems as "acute" or "subacute" in nature, nor otherwise indicated that those problems are of limited duration.  Consequently, the Board finds that the presumptive provisions governing acute and subacute peripheral neuropathy are inapplicable to his claims.  38 C.F.R. §§ 3.307, 3.309 (2011).  Nevertheless, the Veteran is not precluded from establishing service connection due to Agent Orange with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board finds that, in addition to weighing whether service connection for peripheral neuropathy is warranted as secondary to diabetes, it must also consider whether an etiological link exists between the Veteran's neurological symptoms and his presumed Agent Orange exposure.  

Next, while cognizant that the Veteran has not raised a claim for direct service connection for his peripheral neuropathy, the Board finds that it must broadly explore that theory of entitlement in order to assess the merits of his appeal.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA 'to fully and sympathetically develop a Veteran's appeal to its optimum before deciding it on the merits').  In this regard, the Board observes that the possibility of direct causal link between the Veteran's current neurological symptoms and his active duty has been raised by the clinical evidence of record.  Indeed, the Veteran's service treatment records reflect that, shortly after his enlistment, he was afforded a November 1968 clinical examination in response to his complaints of preexisting lower back trouble.  That November 1968 in-service examination did not yield any evidence of numbness or tingling in the Veteran's lower extremities.  Significantly, however, he complained the following month of pain in the vicinity of his left knee.  Conversely, the Veteran did not report any lower extremity pain or related symptoms at the time of his separation and none was shown on contemporaneous clinical testing.  Nevertheless, the Board finds that the documented in-service occurrence of lower extremity pathology, in tandem with the evidence of current disability in this anatomical region, is sufficient to warrant further development in support of the Veteran's claim.  

Specifically, the Board finds that the Veteran should be afforded a VA examination that expressly addresses whether any current lower extremity peripheral neuropathy was caused or aggravated beyond its natural progression by his service-connected diabetes, his presumed in-service Agent Orange exposure, or any other aspect of his active duty.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination; consequently, in a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service).  

The Board recognizes that the Veteran has already undergone a September 2007 VA peripheral nerves examination and a May 2009 VA neurological examination in conjunction with his claim.  Those examinations yielded clinical findings consistent with a diagnosis of bilateral axonal sensorimotor polyneuropathy, manifested by lower extremity sensory loss.  Moreover, the Board acknowledges that, on both occasions, the same examining VA clinician opined that the Veteran's lower extremity neuropathy was atypical for diabetes mellitus and more likely attributable to his nonservice-connected lumbar spine disorder.  Significantly, however, that VA examiner did not address whether any lower extremity neurological pathology had been permanently worsened by the Veteran's service-connected diabetes.  Nor did that examiner opine as to whether any aspect of the Veteran's peripheral neuropathy had been caused by his presumed in-service herbicide exposure or by any other aspect of his active duty.  In light of these omissions, the Board considers the prior VA examiner's findings to be inadequate for rating purposes.  As such, an additional VA examination is warranted to fully and fairly address the merits of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Specifically, on remand, the Veteran should be afforded an appropriate VA examination that yields findings that are thoroughly responsive to both the secondary and direct theories of service connection raised in support of his claim.  Moreover, in contrast with the prior VA examiner, the clinician who conducts the follow-up VA examination should predicate his findings on a complete review of all pertinent evidence on the Veteran's claims file.  See 38 C.F.R. § 4.1.  Such evidence includes the lay argument and supporting clinical literature that has been submitted in an effort to show an etiological link between the Veteran's neuropathy and diabetes.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (submission of pertinent medical literature, in combination with medical nexus opinions, is considered probative evidence in support of claim for service connection).  The Board notes that the Veteran, through his representative, submitted additional argument and clinical literature following the most recent adjudication of his claim in a June 2009 supplemental statement of the case.  Significantly, that new evidence was not accompanied by a waiver of RO review, and there is no indication that it has yet been considered by the agency of original jurisdiction.  Nevertheless, as the Veteran's peripheral neuropathy claims are now being remanded for additional development on other grounds, the RO will have an opportunity to review the records.  
Finally, the Board finds that a remand is also warranted to obtain pertinent VA medical records.  The claims file reflects that, as of October 18, 2007, the Veteran was receiving periodic VA treatment for bilateral leg pain and swelling and related neurological symptoms in his lower extremities.  However, it does not appear that any subsequent VA medical records have yet been requested or obtained.  Accordingly, on remand, efforts should be made to locate such records and associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).  The Veteran should also be asked to provide or identify any additional relevant records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran that date from October 18, 2007.  If there are no such records, document the claims file accordingly.  

2.  The Veteran should also be notified to submit copies of any other pertinent medical records or to provide the RO/AMC with sufficient information to obtain those records on his behalf.  Provided that the Veteran submits any necessary authorization forms, the RO should attempt to obtain the identified records.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
3.  After the above development is completed, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his currently diagnosed lower extremity peripheral neuropathy.   

The claims file and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and included in the examination report.  

In particular, the VA examiner is asked to express an opinion as to whether it is at least as likely than not (50 percent probability or greater) that any current right, left, or bilateral lower extremity neurological symptoms were caused or aggravated beyond their natural progression by the Veteran's service-connected Type II diabetes mellitus.  

In addition to the foregoing, the VA examiner should render an opinion as to whether it is at least as likely than not that any right, left, or bilateral lower extremity neurological symptoms were caused by Agent Orange to which the Veteran was presumptively exposed during his tour of duty in Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2011).  

Finally, the VA examiner should opine as to whether it is at least as likely than not that any right, left, or bilateral lower extremity neurological symptoms had their direct onset during the Veteran's period of qualifying active service or were otherwise caused by any aspect of that service.

4.  Next, after the requested examination has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Finally, after completing any additional necessary development, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with a Supplemental Statement of the Case and allow reasonable time for response.  Then, return the claims file to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
 


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

